In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                           No. 13-805V
                                    Filed: September 17, 2015
                                        Not for Publication

*************************************
PATRICIA OKAI,                               *
                                             *
             Petitioner,                     *
                                             *
                                             *                    Damages decision based on
v.                                           *                    stipulation; influenza
                                             *                    (“flu”) vaccine; Guillain-Barré
                                             *                    syndrome (“GBS”)
                                             *
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
             Respondent.                     *
                                             *
*************************************
Edward M. Kraus, Chicago, Illinois, for petitioner.
Ryan Daniel Pyles, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES 1

         On September 8, 2015, the parties filed the attached stipulation in which they agreed to
settle this case and described the settlement terms. Petitioner alleges that her September 25,
2012 influenza (“flu”) vaccine caused her to develop Guillain-Barré syndrome (“GBS”) and
related sequelae. Petitioner further alleges that she suffered the residual effects of this injury for
more than six months. Respondent denies that the flu vaccine caused petitioner’s GBS or any

1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat.
2899, 2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be
made available to the public unless they contain trade secrets or commercial or financial information that
is privileged and confidential, or medical or similar information whose disclosure would constitute a
clearly unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify
and move to delete such information prior to the document=s disclosure. If the special master, upon
review, agrees that the identified material fits within the banned categories listed above, the special
master shall delete such material from public access.
other injury. Nonetheless, the parties agreed to resolve this matter informally.

        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein. Pursuant to the stipulation, the court awards:

    a. an amount sufficient to purchase the annuity contract described in paragraph 10 of the
       parties’ attached stipulation, paid to the life insurance company from which the annuity
       will be purchased;
    b. a lump sum of $227,333.02, representing reimbursement of a State of Illinois Medicaid
       lien. The award shall be in the form of a check for $227,333.02 made payable jointly to
       petitioner and

                                        Illinois Dep’t of HFS
                                        Bureau of Collections
                                     Technical Recovery Section
                                      401 S. Clinton, 5th Floor
                                     Chicago, Illinois 60607-3800
                                    Case No. 93-200-0000M40345

        Petitioner agrees to endorse this payment to the State; and

    c. a lump sum of $565,627.00 representing compensation for all remaining damages that
       would be available under 42 U.S.C. § 300aa-15(a), including $40,627.00 for future life
       care plan expenses for the first year following the entry of judgment. The award shall be
       in the form of a check for $565,627.00 made payable to petitioner.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: September 17, 2015                                                        s/ Laura D. Millman
                                                                                    Laura D. Millman
                                                                                     Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2